Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
					Examiner’s amendment
1.	      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An amended filed 11/09/2021 has been amendment as follows:
Page 7, lines 2-3:  replace “21.  (New) The method of claim 10, wherein….first post-bond wafer” with new paragraph --21.  (New) The method of claim 10, wherein the physical parameter……the first post-bond wafer--.
The examiner’s amendment has been made in order to place the application in a condition for allowance.
                                 Response to Amendment
2. 	Acknowledgment is made of applicant's Amendment, filed 11/09/2021. The changes and remarks disclosed therein were considered.  				An amendment of claims 1 and 14 has been amended. Claim 21 is newly added.  Claims 1-21 are pending in the application. 
                                       Response to Argument
3. 	Applicant’s arguments filed on 11/09/2021 with respected to the rejection of Chen Chien-Chih have been fully considered and are persuasive (see pages 8-9 of an amendment filed 11/09/21). The rejection of Chen Chien-Chih has been withdrawn. 
                                                 Allowable Subject Matter
4.     Claims 1-21 is allowed.
The following is an examiner's statement of reasons for allowance:                                                  The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. Chen Chien-Chih, Chiou Wen-Chih and Bangar Mangesh taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “the made! comprising an input indicative of a physical parameter of a first wafer to be bonded to a second wafer and configured to output a water bonding recipe based, at least in part, on the physical parameter of the first wafer, the physical parameter of the first wafer representing information relating to topographical features of the first wafer; obtaining measurements of the first water to obtain the physical parameter of the first wafer: generating, by the model, the first wafer bonding recipe based, at least in part, on the physical parameter of the first water: and bonding the first wafer to the second wafer in accordance with the first water bonding recipe to produce a first post bond wafer” in a method as claimed in the independent claim 1. Claims 2-9 are also allowed because of their dependency on claim 1; or
Per claim 10: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “the model comprising an input indicative of a physical parameter of a first post-bond wafer and configured to output a wafer bonding recipe based on the physical parameter of the first post-bond water; bonding a first water to a second wafer in accordance with a water bonding recipe, to form the first post-bond wafer; obtaining measurements of the first post-bond wafer to obtain the physical parameter of the first post-bond wafer; generating, by the model, the first water bonding recipe in accordance with the physical parameter of the first post-bond wafer: and bending 4 third wafer to a fourth wafer in accordance with the first wafer bonding recipe, to form a second post-bond water” in a method as claimed in the independent claim 10. Claims 11-13 and 21 are also allowed because of their dependency on claim 10; or
Per claim 14: there is no teaching, suggestion, or motivation for combination in the prior art to “a non-transitory computer-readable storage medium comprising instructions that when executed cause a processor of a computing device to perform operations in coordination with a semiconductor wafer fabrication process, the instructions comprising: having a first wafer bonding recipe and a model of a water bonding process, the model comprising an input indicative of a physical parameter of a first water to be bonded to a second water and configured to output a wafer bonding recipe based on the physical parameter of the first water, the physical parameter of the first wafer representing information relating to topographical features of the first wafer; obtaining measurements of the first water to obtain the physical parameter of the first wafer; generating, by the model, the first wafer bonding recipe based on the physical parameter of the first water; and bonding the first water to the second wafer in accordance with the first water bonding recipe to produce a first post-bond wafer” in a processing system as claimed in the independent claim 14. Claims 15-20 are also allowed because of their dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869. The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications.
The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 
/Pho M Luu/
Primary Examiner, Art Unit 2824.